     Case 3:20-cv-00719-RCJ-WGC Document 5 Filed 02/09/21 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     ISAIHA DUCKKET,                                    Case No. 3:20-cv-00719-RCJ-WGC

10                                     Petitioner,                     ORDER
             v.
11
      WARDEN BRIAN WILLIAMS, et al.,
12
                                   Respondents.
13

14          Isaiha Duckket has submitted a 28 U.S.C. § 2254 habeas corpus petition and an

15   amended petition (ECF Nos. 1-1, 4). Duckket has failed to submit an application to

16   proceed in forma pauperis or pay the $5.00 filing fee. 28 U.S.C. § 1915(a)(2) and Local

17   Rule LSR1-2. Duckket has 30 days to file the fully completed IFP form or pay the filing

18   fee. Failure to comply with this order may result in the dismissal of this action without

19   prejudice.

20          IT IS THEREFORE ORDERED that within 30 days of the date of this order

21   petitioner must submit either the $5.00 filing fee or a fully completed application to

22   proceed in forma pauperis.

23

24

25

26

27

28
                                                     1
     Case 3:20-cv-00719-RCJ-WGC Document 5 Filed 02/09/21 Page 2 of 2



1
            IT IS FURTHER ORDERED that failure to comply with this order may result in
2
     the dismissal of this action without prejudice.
3
            IT IS FURTHER ORDERED that the Clerk send to petitioner one copy of the
4
     application to proceed in forma pauperis with instructions.
5
            DATED: 9 February 2021.
6

7

8                                                      ROBERT C. JONES
                                                       UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
